Title: To George Washington from Ephraim Blaine, 16 January 1780
From: Blaine, Ephraim
To: Washington, George


          
            Please your Excelly Sir
            Philada 16th Jany 1780
          
          Last Wedensday I accepted the Appointment of Commissa[r]y Genl of purchases and previous thereto had every assurence from Congress of their utmost exertions in furnishing Money and recommending such Measures to the Executive Authorities

of the United States as will not fail in enabling me to procure Ample supplies for the army—I am Promised Instructions and money the 21st Instant at which time shall set out for Head Quarters on my way to the Eastward—my flour is coming on fast from Maryland and the Deleware State. and Your Excellency may be assur’d that I shall use every Possible exertion to lay in a Small Magazine to remedy against the breaking up of the frost—particular returns of the supplies in the middle department shall be furnished your Excellency when I come up, the Governor and Council of Maryland deserve great Credit for their Spirited exertions to enable the Commissary’s to procure supply upon receipt of your letter and believe it will not be in the Power of Engrocers or Speculators to hide or procure a Single barrel of flour. this will add Considerably to our Magazines—I am trying to engage A Gentleman to take Mr Flints station at Head quarters, and hope to relieve him in a very few days—am with much due reguard, your Excellencies Most Obdt and Most Hble Servant
          
            Eph: Blaine C.G.P.
          
        